NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                           2009-3131

                                MIROSLAW G. STANASZEK,

                                                           Petitioner,

                                                  v.

                            UNITED STATES POSTAL SERVICE,

                                                           Respondent.

                Petition for review of the Merit Systems Protection Board in
                                    CH0752080125-B-1.

                                          ON MOTION

                                           ORDER
       Upon consideration of the United States Postal Service's motion for an extension

of time, until May 27, 2009, to file its brief,

       IT IS ORDERED THAT:

       The motion is granted.

                                              FOR THE COURT
      JUN -4 2009                              /s/ Jan Horbaly
        Date                                  Jan Horbaly
                                              Clerk


cc:    Miroslaw G. Stanaszek
                                                                         utstiellite
       Roger A. Hipp, Esq.                                                JUN 04 2000
s19                                                                        JAN HORMY
                                                                              CLERK